Case 18-13261-amc      Doc 46     Filed 12/17/18 Entered 12/17/18 18:02:02             Desc Main
                                  Document     Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISION


      In re:                                           )
      WALTER JOHNSON                                   )
      YVETTE D. JOHNSON                                )   CHAPTER 13
             Debtor(s)                                 )
                                                       )   Case No.: 18-13261 (AMC)
      CREDIT ACCEPTANCE CORPORATION                    )
           Moving Party                                )   Hearing Date: 1-15-19 at 11:00 AM
        v.                                             )
                                                       )   11 U.S.C. 362
      WALTER JOHNSON                                   )
      YVETTE D. JOHNSON                                )
           Respondent(s)                               )
                                                       )
      WILLIAM C. MILLER                                )
           Trustee                                     )
                                                       )
                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

              Comes now Credit Acceptance Corporation (“Credit Acceptance”) filing this its Motion
      For Relief From The Automatic Stay (“Motion”), and in support thereof, would respectfully
      show:

              1. That on May 15, 2018, Yvette and Walter Johnson filed a voluntary petition under
      Chapter 13 of the Bankruptcy Code.

              2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361 and 362 and
      28 U.S.C. 157 and 1334.
              3. On August 27, 2016, the Debtor(s) entered into a retail installment contract for the
      purchase of a 2013 Nissan Sentra bearing vehicle identification number 3N1AB7AP2DL782803.
      The contract was assigned to Credit Acceptance Corporation and the Debtors became indebted to
      Credit Acceptance in accordance with the terms of same. Credit Acceptance Corporation is
      designated as first lien holder on the title to the vehicle and holds a first purchase money security




                                                     Page 1
Case 18-13261-amc          Doc 46   Filed 12/17/18 Entered 12/17/18 18:02:02           Desc Main
                                    Document     Page 2 of 2


      interest in the vehicle. A true copy of the contract and title inquiry to the vehicle are annexed
      hereto as Exhibits A and B.
              4. As of December 12, 2018, the Debtors’ account with Credit Acceptance had a net loan
      balance of $20,580.99.
              5. According to the December 2018 NADA Official Used Car Guide, the vehicle has a
      current retail value of $8,250.00.
              6. The Debtors’ account is past due post-petition from August 27, 2018 to
      November 27, 2018 with arrears in the amount of $1,645.72.
              7. Credit Acceptance Corporation alleges that the automatic stay should be lifted for
      cause under 11 U.S.C. 362(d)(1) in that Credit Acceptance lacks adequate protection of its
      interest in the vehicle as evidenced by the following:
                       (a) The Debtors are failing to make payments to Credit Acceptance and are
              failing to provide Credit Acceptance with adequate protection.


              WHEREFORE PREMISES CONSIDERED, Credit Acceptance Corporation respectfully
      requests that upon final hearing of this Motion, (1) the automatic stay will be terminated as to
      Credit Acceptance to permit Credit Acceptance to seek its statutory and other available
      remedies; (2) that the stay terminate upon entry of this Order pursuant to the authority granted by
      Fed.R.Bank.P., Rule 4001(a)(3) and (3) Credit Acceptance be granted such other and further
      relief as is just.


      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Attorney ID: 92329
      Local Counsel for Credit Acceptance Corporation




                                                    Page 2
